Citation Nr: 1412250	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for a bilateral hearing loss prior to July 26, 2011.

3.  Entitlement to an initial compensable rating for a bilateral hearing loss since July 26, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the documents in the Veteran's Virtual VA electronic claims file reveals that it includes a transcript of the February 2013 Board hearing testimony.

The issue of a compensable initial rating for a bilateral hearing loss since July 26, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not manifest during active service and is not otherwise attributable to active service.

2.  The Veteran's bilateral hearing loss prior to July 26, 2011 was not manifested by worse than Level I hearing in each ear.



CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for a compensable evaluation for bilateral hearing loss prior to July 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran appeals the denial of entitlement to service connection for tinnitus.  He asserts that his tinnitus is a result of loud gunfire as a tank driver.  His DD Form 214 indicates that the Veteran's military occupational specialty was armor crewman.  Therefore, exposure to military noise is conceded.  This fact alone, however, is not a sufficient basis upon which to premise a grant of service connection for tinnitus.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for tinnitus.  Service treatment records reveal no complaints, findings, or diagnoses of tinnitus.  The February 1972 separation examination revealed normal clinical findings for the ears.  At that time, the Veteran denied ear trouble.  

The evidence shows that tinnitus was first clinically documented decades following the appellant's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The record simply does not contain competent and credible evidence relating the Veteran's tinnitus to active military service or events therein.  Neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any competent evidence or opinion linking tinnitus to service, to include due to his service as an armor crewman.  The Board has reviewed all service treatment records and acknowledges the lack of post-service treatment records.  The record does not include any opinion linking the Veteran's disability to service.  Indeed, a July 2011 VA examiner opined that tinnitus was not caused by or a result of military noise exposure.  The examiner explained that the Veteran reported an onset of tinnitus years after military service.

The Veteran is competent to report ringing in the ears and the circumstances surrounding such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the Veteran argues that tinnitus is related to service, the Board finds that the July 2011 medical opinion is persuasive and is assigned greater probative weight.  The July 2011 opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contention of military noise exposure and based his opinions on a review of the claims folder as well as a complete physical examination.

It is also notable that during the February 2013 Board hearing, the Veteran himself testified that the onset of tinnitus was not in service, but rather, over a year after separation from service.  Hearing Transcript at 9.  Hence, while the claimant is competent to report a history of tinnitus, the Veteran's own report dates the onset of the disorder to the end of 1973, that is, approximately a year and half after service discharge.  

Based on the above, the most probative evidence of record is against showing that the Veteran's tinnitus is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Initial Rating

In the August 2011 rating decision that gave rise to this appeal, service connection for bilateral hearing loss was granted and the Veteran was assigned a noncompensable rating for hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The hearing loss disability issue decided herein deals only with the period prior to July 26, 2011, the day following the Veteran's last VA audiology examination, and the issue of the appropriate evaluation for the Veteran's hearing loss disability since July 26, 2011 is remanded for further development.

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 3.385.  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2012).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

In July 2011, the Veteran was afforded a VA audiological examination.  The examiner diagnosed bilateral sensorineural hearing loss.  Puretone thresholds on this examination, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
55
65
43
LEFT
15
30
50
60
39

Speech audiometry revealed speech recognition ability of 94, bilaterally.  Applying the July 2011 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable rating under Table VII.  Id.

The Veteran has provided VA with statements concerning his functional impairment.  During the July 2011 VA examination, he reported that he had difficulty hearing on the telephone and difficulty understanding conversations with background noise.  At the February 2013 Board hearing, the Veteran testified that his wife always asks why he has the television so loud.  

Considering the evidence of record described above, at no time prior to July 26, 2011 has there been any objective evidence indicating that the Veteran's hearing loss disability warrants a compensable evaluation under Table VII.  38 C.F.R. § 4.85.  

The July 2011 examination report adequately evaluated the functional impact of the Veteran's bilateral hearing loss disability, noting the Veteran's report of difficulty hearing on the phone and in conversations when there is background noise.  To the extent there are any perceived deficiencies in the VA examiner's discussion of the Veteran's functional impairment due to hearing loss, the Board has been provided ample additional evidence concerning the appellant's functional impairment in order to accurately evaluate his current disability level.  There is no prejudice in deciding the claim.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination). 

The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life and that understanding conversations with background noise and telephone conversations are more challenging than understanding speech in a quiet examiner's room.  The law, however, provides that the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  

The Board also acknowledges the Veteran's belief that his current hearing impairment warrants a higher initial disability rating.  However, because the audiometric examinations during the rating period prior to July 26, 2011 show that his bilateral hearing loss does not warrant a compensable evaluation under the schedule, the currently assigned noncompensable, initial evaluation is proper.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The most probative medical evidence as to the nature and severity of the Veteran's hearing loss is the audiometric findings, which reveal that his hearing loss does not warrant an initial compensable rating prior to July 26, 2011.  There is no medical evidence of record which indicates or suggests that the Veteran's measurable hearing loss is worse than has been demonstrated in the previous VA examination.

The Board recognizes that hearing loss causes the Veteran inconvenience in his daily life.  There is, however, no competent evidence of record that indicates that the Veteran's hearing disability is worse than has been recorded at VA examination or that his hearing loss has functionally affected him in any more severe way than has been discussed in the record and addressed by medical professionals.  There is no evidence of record, nor has the Veteran ever asserted, that his hearing loss has caused him to miss work or that his earning capacity has been affected.  The Veteran has not shown that he is functionally unable to communicate with others.

The Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, and that his functional impairment is accurately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss at any time prior to July 26, 2011.

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85.  The Veteran's separate symptom of tinnitus, or ringing in the ears, has been denied in a full discussion above.  Thus, his hearing loss disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet.App. at 49.



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable initial rating for bilateral hearing loss prior to July 25, 2011 is denied.


REMAND

The Veteran asserted at the February 2013 Board hearing that his hearing loss disability had become worse since than it was over two years ago.  To ensure that the evidence of record reflects the current severity of the Veteran's bilateral hearing loss since his last VA audiological examination on July 25, 2011, a contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a veteran asserts that the service-connected condition has become more severe.).  Accordingly, the RO/AMC should arrange for the Veteran to undergo an additional VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  The claims folder, Virtual VA file, VBMS file, and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that these files have been reviewed.  

2. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak, 21 Vet. App. 447.

3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO/AMC must ensure that all examiners documented their consideration of records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5. Thereafter, the RO/AMC should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


